Citation Nr: 0632646	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine with low back syndrome (low 
back syndrome), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 until 
October 1967.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the RO received a communication from the 
veteran's representative on October 9, 2002.  In this letter, 
the representative stated that the veteran requests an 
increased evaluation for his service connected back 
disability.  This letter was received within one year of 
notice of the September 2001 rating decision.  By resolving 
all doubt in the veteran's faver, the Board construes the 
October 9th letter as a notice of disagreement with regard to 
the September 2001 rating decision and not as a new claim for 
an increased rating.  38 U.S.C.A. § 5107(b) (West 2002).  The 
veteran's VA Form 9, Appeal to the Board of Veterans Appeals, 
was received within 60 days of issuance of the statement of 
the case.  See 38 C.F.R. § 20.305 (2006).  Therefore, the 
September 2001 rating decision is currently before the Board.

The Board notes that the veteran's claim of entitlement to 
service connection for cervical spondylosis with disc 
protrusion at C6-7 is not before the Board because the 
veteran did not file a timely notice of disagreement with 
regard to this claim.  In the absence of a timely notice of 
disagreement, this claim is not within the jurisdiction of 
the Board and will be discussed no further herein.  See 38 
U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.202 (2005).


FINDING OF FACT

Throughout the rating period on appeal, the degenerative disc 
disease of the lumbosacral spine with low back syndrome has 
been manifested by subjective complaints of pain, with 
radiation to lower extremities, productive of no more than 
moderate limitation of motion, with no more than mild 
neurological deficit.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine with low back syndrome, prior to September 23, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect 
prior to September 23, 2002).

2.  The schedular criteria for a separate evaluation of 20 
percent, for orthopedic manifestations of the service-
connected degenerative disc disease of the lumbosacral spine 
with low back syndrome, effective September 23, 2002, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (as in effect from through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(as in effect from September 26, 2003).

3.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for neurologic manifestations of 
the service-connected degenerative disc disease of the 
lumbosacral spine with low back syndrome, from September 23, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 to September 26, 2003), Diagnostic Code 
5293 (as in effect from September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of June 2001, October 2002, and January 2004 letters from the 
AOJ to the appellant.  These letters informed the appellant 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was requested to submit any relevant evidence in his 
possession to VA.  

The above notice letters did not set forth the laws 
pertaining to disability evaluations, nor apprise the veteran 
that an effective date would be assigned in the event of an 
award of the benefit sought.  However, this is found to be 
harmless error.  To the extent that the increased rating is 
denied, any notice deficiency as to the assignment of an 
effective date is rendered moot.  To the extent that an 
increase is granted, such award will be effectuated in a 
subsequent rating action by the RO, which the veteran is free 
to appeal.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of 
appropriate VCAA notice.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim 
adjudicated on the merits herein, and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and the medical evidence, and 
concludes that there has been no identification of further 
available evidence not already of record.  Indeed, the 
veteran stated that he had no further medical evidence to 
submit in a January 2005 Statement in Support of his claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate his claim has been obtained.  

Legal criteria

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  The Board 
will now analyze the veteran's claim with respect to the 
pertinent laws for all of the above periods.

I.  Prior to September 23, 2002

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  For example, there is no showing of listing of 
whole spine to the opposite side, or positive Goldthwaite's 
sign.  There was also no demonstration of marked limitation 
of forward bending in standing position.  Upon VA examination 
in September 2001, the veteran had a forward flexion of 75 
degrees.  There was no indication of abnormal mobility on 
forced motion.  X-rays taken in conjunction with the 
September 2001 VA examination did reveal some disc space 
narrowing with marginal hypertrophic spurring, particularly 
at L5-S1.  Degenerative changes were also seen at the facet 
joints at L5-S1.

The Board has considered whether the next-higher 40 percent 
evaluation under Diagnostic Code 5295 is warranted on the 
basis of additional functional limitation due to factors such 
as pain, weakness, incoordination and/or fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The September 2001 VA examination does 
show pain on palpation at L4-L5-S1 with painful and limited 
range of motion.  However, there were no spasms of the 
paravertebral muscles.  Also, lateral movement in the 
lumbosacral spine was normal.  Further, the veteran was able 
to tiptoe, stand on his heel, and walk without any assisting 
devices.  Thus, a higher rating is not for application here.  
Rather, the veteran's disability picture is more closely 
approximated by the presently assigned 20 percent evaluation 
during the period in question.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
low back syndrome.  Under Diagnostic Code 5293, for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The pinprick test 
resulted in normal skin sensitivity.  His deep tendon 
reflexes were 2+ (normal), equal bilaterally.  It is 
acknowledged that the veteran has complained of lumbosacral 
spine pain.  A straight-leg test performed at September 2001 
VA examination revealed a 1+ in left from the sitting 
position and from lying position at a flexion of 65 degrees.  
A private treatment record from in February 2001 signed by 
H.A.B., D.O., showed the veteran, upon examination, to have 
normal gait and heel/toe walk test and a negative result on 
the straight-leg test.  Another report, the next week, by Dr. 
H.A.B., had similar results.

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 20 percent evaluation where the evidence 
demonstrates moderate limitation of motion.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine consistent with a 40 
percent evaluation under Diagnostic Code 5292, even when 
considering additional functional limitation per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Indeed, VA examination in September 2001 revealed 
forward flexion to 75 degrees, extension to 20 degrees, and 
normal lateral movement.  While lumbar tenderness and pain on 
motion was noted, the Board finds that such functional 
impairment has been contemplated in the veteran's currently 
assigned 20 percent rating.  The objective findings simply do 
not reflect severe limitation of motion, even considering the 
veteran's demonstrated functional impairment.  For this 
reason, a higher evaluation under Diagnostic Code 5292 is not 
appropriate.

No other Diagnostic Codes are found to be relevant in 
evaluating the veteran's service-connected low back syndrome.  
Indeed, as there is no evidence of vertebral fracture, 
Diagnostic Code 5285 is not for application.  Similarly, as 
the evidence does not reveal a disability picture analogous 
to ankylosis, Diagnostic Codes 5286 and 5289 do not apply.  
No other Code sections are for application.

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 20 percent 
for the veteran's low back syndrome, prior to September 23, 
2002.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  From September 23, 2002 to September 26, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  
In this case, separate ratings are assigned for orthopedic 
and neurologic manifestations as of October 9, 2002.  An 
April 2005 rating decision granted the veteran separate 
service connection for left radiculitis, left lower extremity 
with a 10 percent evaluation under Diagnostic Code 8520.  
However, the Board notes that service connection is not in 
effect for the period prior to October 9, 2002 regarding the 
veteran's neurological disability.  The Board will now 
consider whether assignment of separate ratings for the 
period from September 23, 2002 through October 8, 2002 will 
result in a higher combined disability evaluation than the 
single 20 percent evaluation under the old schedular criteria 
in effect prior to September 23, 2002.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back syndrome.  Between 
September 23, 2002 and October 9, 2002, the Board found one 
outpatient treatment record.  The treatment record noted 
mainly neurological complaints and findings as discussed 
below.  No other treatment reports or examinations are of 
record during this period.  However, a VA examination, in 
close proximity to this period and within this legal 
timeframe, was conducted in January 2003.  As noted above, 
one relevant diagnostic code for consideration in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  The VA examination in January 2003 
indicated painful and limited motion.  At that time, the 
veteran had a normal gait without assistive devices.  He had 
forward flexion to 70 degrees, extension to 15 degrees, and 
normal lateral movement and rotation.  There were no spasms 
of the paravertebral muscles nor was his low back tender to 
palpation. 

Based on the above, there the veteran experienced some pain 
with lumbar motion.  However, the veteran's overall 
disability picture still fails to rise to the level of severe 
loss of motion such as to justify the next-higher 40 percent 
evaluation under Diagnostic Code 5292.  Indeed, he was able 
to do tiptoeing and could stand on his heels.  Further, his 
gait was normal and he did not require assistive devices.  

For the foregoing reasons, then, the objective evidence 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5292.  The consideration of pain 
is appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.

The Board has considered other alternative diagnostic codes, 
but as the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability. As previously noted, an 
outpatient treatment report dated September 25, 2002 states 
that the veteran complained of pain in the center of the low 
back radiating to sides.  He reported that upon getting the 
pain he has a burning radiating up his spine and tingle in 
his left shoulder.     

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected low back syndrome from 
September 23, 2002.  As the veteran is already rated under 
Diagnostic Code 8520 effective October 9, 2002, the Board 
finds this to be the appropriate code under which to rate the 
veteran's neurological disability.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 20 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520 for the neurologic 
manifestations.  Those separate orthopedic manifestation and 
neurologic manifestation ratings must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  The veteran's other service-connected 
disabilities for which he is assigned compensable evaluations 
include prostatitis (10 percent disabling).  Applying the 
Combined Ratings Table of 38 C.F.R. § 4.25 to the veteran's 
ratings as set forth above, an evaluation of 40 percent is 
derived, effective September 23, 2002.  

Again, as discussed above, separate ratings for the veteran's 
orthopedic and neurologic manifestations have been assigned 
as October 9, 2002.  After reviewing the evidence from 
October 9, 2002 until September 26, 2003, the Board finds 
that the clinical evidence does not warrant an orthopedic or 
neurologic rating greater than what is currently assigned.  
The Board has review the clinical evidence during this period 
and finds that the next-higher 40 percent rating is not 
appropriate for the orthopedic manifestations of the 
disability at issue.  Briefly summarizing from above, the 
January 2003 VA examination indicated that the veteran had 
forward flexion to 70 degrees, extension to 15 degrees, and 
normal lateral movement and rotation.  He also had a normal 
gait.  Thus, even after considering functional limitation due 
to pain under DeLuca, the veteran's orthopedic disability 
picture does not rise to the next-higher evaluation.  
Additionally, the Board finds that the clinical evidence for 
this period does not warrant a neurologic rating greater than 
the currently assigned 10 percent.  Indeed, there is a 
clinical opinion of record that diagnosed the veteran with 
mild radiculitis on the left.  Therefore, the next-higher 20 
percent neurologic rating is not for application.

Thus, for the period from September 23, 2002 to October 9, 
2002, the revised version of Diagnostic Code 5293 entitles 
the veteran to an increased combined service-connected 
disability evaluation if he is rated separately for the 
orthopedic and neurologic manifestations of the disability at 
issue.  As such, the evidence supports the grant of a 
separate 20 percent rating for the orthopedic manifestations 
of the disability at issue, and a separate 10 percent rating 
for the neurologic manifestations of the disability at issue 
from September 23, 2002.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.

III.  From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2005).  Under these relevant 
provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed in section II.  As 
previously noted, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome because the veteran 
has not experienced any incapacitating episodes.  Indeed, the 
October 2004 VA examination report specifically indicates 
that the veteran had no incapacitating episodes or hospital 
admissions related to his back condition.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for the next-higher 40 percent 
evaluation.  Thus, applying the facts to the criteria set 
forth above, the veteran remains entitled to no more than a 
20 percent evaluation for his service-connected low back 
syndrome for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 40 percent 
evaluation.  Indeed, there is no showing that forward flexion 
of the thoracolumbar spine is limited to 30 degrees or less.  
To the contrary, upon VA examination in October 2004, the 
veteran had forward flexion to 70 degrees, extension to 10 
degrees, and lateral movement to the left and right was 30 
degrees (normal).  There is also no showing of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the October 2004 VA examination indicated the 
veteran's lumbosacral spine to have pain on palpation of L4-5 
and S1 with painful and limited range of motion. The examiner 
also noted that during repetitive motion of the cervical and 
lumbosacral spine, the veteran had increased pain, easy 
fatigability, and decreased range of motion, especially of 
the lumbar spine of at least five more degrees.  There was no 
evidence of incoordination.  Further, the VA examiner stated 
that the veteran's low back pain does not affect his daily 
living activities such as his ability to drive, dress, or 
take a bath.

The Board further acknowledges the veteran's pain complaints 
raised in his July 2004 Statement in Support of him claim.  
Specifically, the veteran stated that he has pain and 
constant tingling from his knees to his feet.  The veteran 
reported that he cannot sit, stand, or walk for very long 
without having pain in his lower back and legs.  He further 
indicated that he used a cane while walking to help him keep 
his balance.  

However, the veteran's subjective complaints have been 
contemplated in the current rating assignment, as discussed 
above.  The overall evidence, for the period from September 
26, 2003, does not reveal a disability picture most nearly 
approximating a 40 percent evaluation even with consideration 
of whether there was additional functional impairment due to 
DeLuca factors.

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the 20 percent evaluation 
assigned throughout the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV.  Extraschedular Consideration

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

Prior to September 23, 2002, a rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine with 
low back syndrome is denied.

Entitlement to a separate 20 percent evaluation for 
orthopedic manifestations of the service-connected 
degenerative disc disease of the lumbosacral spine with low 
back syndrome, from September 23, 2002, is granted, subject 
to the applicable law governing the award of monetary 
benefits.

Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the service-connected 
degenerative disc disease of the lumbosacral spine with low 
back syndrome, from September 23, 2002, is granted, subject 
to the applicable law governing the award of monetary 
benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


